PER CURIAM:
James Edward Ellerbe appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment to Defendants on Ellerbe’s complaint filed pursuant to the Federal Tort Claims Act, 28 U.S.C. §§ 2671 — 2680 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ellerbe v. United States, No. CA-04-22944 (D.S.C. Nov. 30, 2005). We grant the Government’s motion to redact or seal. We- deny Ellerbe’s motions for appointment of counsel, for an injunction, for a court order, for a subpoena, and all other pending motions. We deny Ellerbe’s motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED